Citation Nr: 0906807	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-25 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a chronic low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1957 to 
May 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The issue of entitlement to service connection for a chronic 
low back strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated November 1991 denied 
service connection for a chronic low back strain.

2.  The evidence received since the November 1991 rating 
decision is new and relates to unestablished facts necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision that denied entitlement 
to service connection for a chronic low back strain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the November 1991 rating 
decision that denied entitlement to service connection for a 
chronic low back strain is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated in July 2005, September 2005, and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds; 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the notification letters did not include 
the information regarding evidence necessary to reopen the 
claim, because the request to reopen has been granted, no 
prejudice results from this error. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
the present case, attempts to locate the service treatment 
records of the Veteran failed.  The Board notes that, in 
cases where the Veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
Deficiencies in the duty to assist will be further addressed 
in the remand portion of this decision.

New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a chronic low back strain was denied by a November 1991 
rating decision.  The RO denied the claim as there was 
neither evidence of an in-service event or injury nor 
evidence linking the Veteran's disability  to service.  The 
veteran was notified of the decision and his appellate rights 
but did not file a timely appeal.  Thus, the decision became 
final.  

A previously denied claim may be reopened by the submission 
of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

Evidence received since the prior final decision of November 
1991 includes a sick slip dated in March 1960; a June 2003 
private MRI report; April 2006 testimony from the Veteran; 
the report of a VA examination conducted in December 2006; 
and statements from Kelly Shuffler, D.C., and his former 
employer.  This evidence is new in that it had not been 
previously submitted to agency decision makers and is not 
duplicative of evidence already in the file.

The sick slip is dated March 17, 1960, and apparently refers 
to the injury the Veteran contends caused his present 
condition.  It states that the Veteran was "advised to do no 
heavy lifting (over 30#), bending, or prolonged standing for 
period of 30 days."  This evidence is material in that it 
relates to an in-service injury that is necessary to 
substantiate the claim.  The additional evidence being both 
new and material, the veteran's claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been submitted, the issue of 
service connection for a chronic low back strain is reopened, 
and to this extent the claim is granted.


REMAND

The Board's review of the file reveals that additional RO 
action is warranted on the issue of service connection.

It appears there may be outstanding service treatment records 
that bear on the service connection claim.  Specifically, the 
Veteran has indicated that he was treated at the McGuire Air 
Force Base Hospital for his claimed back injury in 1959 or 
1960.  When a claimant brings the existence of pertinent 
medical records to VA's notice, VA has a duty to assist the 
veteran in developing his or her claim by attempting to 
obtain the referenced medial records.  This is particularly 
true given the VA's heightened obligation to assist a veteran 
whose service treatment records are unavailable.  See Moore 
v. Derwinski, 2 Vet. App. 375 (1992); Gross v. Derwinski, 2 
Vet. App. 551 (1992); Ivey v. Derwinski, 2 Vet. App. 320 
(1992), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
veteran's representative has requested that an attempt be 
made to retrieve records from McGuire Air Force Base 
Hospital.  

The Board also notes that the December 2006 VA examiner 
stated that the claim file was not provided for review.  
Finally, there are conflicting opinions in the file as to 
whether the Veteran has evidence of spinal fractures.  The 
Veteran should be scheduled for an examination where the 
examiner is provided with the claim file and all collected 
medical records in order to determine the etiology of the 
Veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain from 
McGuire Air Force Base Hospital all 
pertinent records of evaluation and/or 
treatment of the Veteran from the time the 
Veteran was stationed there.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  After all available records are 
associated with the claim file the RO 
should schedule the Veteran for a VA 
examination.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should provide an opinion as to 
whether the Veteran's chronic low back 
disability is at least as likely as not 
related to service.  The examiner should 
provide a rationale for all opinions 
given.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for final appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


